U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 (MARK ONE) FORM 10-QSB T QUARTERLY REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the Transition Period from to Commission File No. 001-16413 FIRST CENTURY BANCORP. (Exact name of registrant as specified in its charter) Georgia 58-2554464 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 807 Dorsey Street Gainesville, Georgia 30501 (Address of principal executive Offices, including zip code) (770) 297-8060 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes TNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo T. Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. 1,732,458 shares of common stock, no par value, were issued and outstanding on September 30, 2007 Transitional Small Business Disclosure Format (check one):Yes oNo T PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets –September 30, 2007 (Unaudited) and December 31, 2006 3 Consolidated Statements of Operations (Unaudited) –Three Months and Nine Months Ended September 30, 2007 and 2006 5 Consolidated Statements of Comprehensive Income (Loss) (Unaudited) –Three Months and Nine Months Ended September 30, 2007 and 2006 6 Consolidated Statements of Cash Flows (Unaudited) –Nine Months Ended September 30, 2007 and 2006 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 2 Table of Contents FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ASSETS September30, December31, 2007 2006 (Unaudited) Cash and Cash Equivalents Cash and Due from Banks $ 1,301,699 $ 496,476 Federal Funds Sold 3,397,000 841,000 Total Cash and Cash Equivalents 4,698,699 1,337,476 Investment Securities Available for Sale, at Fair Value 8,644,103 9,070,829 Other Investments 411,170 321,320 Loans 19,159,991 20,363,719 Allowance for Loan Losses (301,738 ) (445,629 ) Loans, Net 18,858,253 19,918,090 Premises and Equipment 2,118,346 2,204,839 Other Real Estate 81,500 96,500 Other Assets 299,907 295,099 Total Assets $ 35,111,978 $ 33,244,153 The accompanying notes are an integral part of these consolidated balance sheets. 3 Table of Contents FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS’ EQUITY September30, December31, 2007 2006 (Unaudited) Deposits Noninterest-Bearing $ 1,221,135 $ 1,644,701 Interest-Bearing 25,907,798 26,577,405 Total Deposits 27,128,933 28,222,106 Borrowings 4,000,000 2,000,000 Other Liabilities 493,847 168,994 Total Liabilities 31,622,780 30,391,100 Stockholders’ Equity Preferred Stock, No Par Value; 10,000,000 Shares Authorized; 35,000 Shares Issued and Outstanding - 350,000 Common Stock, No Par Value; 50,000,000 Shares Authorized; 1,732,458 and 993,560 Shares Issued and Outstanding in 2007 and 2006, Respectively 10,352,728 8,450,049 Accumulated Deficit (6,817,886 ) (5,813,847 ) Accumulated Other Comprehensive Loss (45,644 ) (133,149 ) Total Stockholders’ Equity 3,489,198 2,853,053 Total Liabilities and Stockholders’ Equity $ 35,111,978 $ 33,244,153 The accompanying notes are an integral part of these consolidated balance sheets. 4 Table of Contents FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30 (UNAUDITED) Three Months Ended Nine Months Ended 2007 2006 2007 2006 Interest Income Loans, Including Fees $ 419,734 $ 488,379 $ 1,267,947 $ 1,600,631 Investments 91,194 87,222 297,764 259,064 Interest Bearing Deposits 3,712 1,403 15,095 7,621 Federal Funds Sold 25,945 19,226 81,621 36,594 Total 540,585 596,230 1,662,427 1,903,910 Interest Expense Deposits 301,648 332,142 944,713 951,237 Federal Funds Purchased 5,949 566 9,139 919 Borrowings 40,226 27,830 91,833 48,332 Total 347,823 360,538 1,045,685 1,000,488 Net Interest Income 192,762 235,692 616,742 903,422 Provision for Loan Losses 12,185 - 12,185 - Net Interest Income After Provision for Loan Losses 180,577 235,692 604,557 903,422 Non-interest Income Service Charges and Fees on Deposits 9,710 18,822 35,664 48,167 Mortgage Origination and Processing Fees - - - 10,125 Other 3,595 4,175 12,685 13,638 Total Non-interest Income 13,305 22,997 48,349 71,930 Non-interest Expense Salaries and Employee Benefits 287,104 217,975 803,086 682,425 Occupancy and Equipment 83,444 85,774 256,725 256,683 Professional Fees 63,803 144,236 225,010 287,729 Other 149,168 116,656 372,124 611,643 Total Non-interest Expense 583,519 564,641 1,656,945 1,838,480 Loss Before Income Taxes (389,637 ) (305,952 ) (1,004,039 ) (863,128 ) Provision for Income Taxes - Net Loss $ (389,637 ) $ (305,952 ) $ (1,004,039 ) $ (863,128 ) Basic Loss Per Share $ (.22 ) $ (.31 ) $ (.70 ) $ (.87 ) Weighted Average Shares Outstanding 1,731,844 993,560 1,426,185 993,377 The accompanying notes are an integral part of these consolidated statements. 5 Table of Contents FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30 (UNAUDITED) Three Months Ended Nine Months Ended 2007 2006 2007 2006 Net Loss $ (389,637 ) $ (305,952 ) $ (1,004,039 ) $ (863,128 ) Other Comprehensive Loss, Net of Tax Gains on Securities Arising During the Year 93,071 121,971 87,505 38,765 Reclassification Adjustment - Unrealized Gains on Securities 93,071 121,971 87,505 38,765 Comprehensive Loss $ (296,566 ) $ (183,981 ) $ (916,534 ) $ (824,363 ) The accompanying notes are an integral part of these consolidated statements. 6 Table of Contents FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30 (UNAUDITED) 2007 2006 Cash Flows from Operating Activities Net Loss $ (1,004,039 ) $ (863,128 ) Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities Provision for Loan Losses 12,185 - Provision for Losses on Other Real Estate - 208,995 Depreciation, Amortization and Accretion 128,330 139,652 Loss on Sale of Other Real Estate (1,222 ) 13,127 Loss on Sale of Bank Vehicle - 1,304 Stock Compensation Expense 21,570 23,670 Change In Other Assets 9,100 (35,778 ) Other Liabilities 324,853 247,560 Net Cash Used by Operating Activities (509,223 ) (264,598 ) Cash Flows from Investing Activities Purchases of Investment Securities Available for Sale (971,061 ) (1,511,269 ) Purchases of Other Investments (119,150 ) (90,000 ) Proceeds from Maturities, Calls and Paydowns of Investment Securities Available for Sale 1,486,083 1,026,815 Proceeds from the Sale of Other Investments 29,300 30,300 Net Change in Loans 981,421 3,819,848 Proceeds from the Sale of Other Real Estate 82,453 1,170,873 Proceeds from the Sale of Bank Vehicle - 3,000 Purchases of Premises and Equipment (56,536 ) (55,708 ) Net Cash Provided by Investing Activities 1,432,510 4,393,859 Cash Flows from Financing Activities Net Change in Deposits (1,093,173 ) (4,852,133 ) Payment of Deferred Offering Costs - (3,556 ) Proceeds from Borrowings 2,000,000 2,000,000 Proceeds from the Issuance of Common Stock, net 1,881,109 8,000 Proceeds from the Issuance of Preferred Stock, net - 210,000 Redemption of Preferred Stock (350,000 ) - Net Cash Provided (Used) by Financing Activities 2,437,936 (2,637,689 ) Net Increase in Cash and Cash Equivalents 3,361,223 1,491,572 Cash and Cash Equivalents, Beginning 1,337,476 775,381 Cash and Cash Equivalents, Ending $ 4,698,699 $ 2,266,953 See accompanying notes to consolidated financial statements. 7 Table of Contents Notes to Consolidated Financial Statements (Unaudited) NOTE 1 – BASIS OF PRESENTATION First Century Bancorp. (the Company), a bank holding company, owns 100% of the outstanding common stock of First Century Bank, N.A. (the Bank), which operates in the Gainesville, Georgia area.On September 20, 2007, the Company changed its name from NBOG Bancorporation, Inc. to First Century Bancorp.The Bank’s name was also changed from The National Bank of Gainesville to First Century Bank, National Association. The consolidated financial statements include the accounts of the Company and the Bank. All inter-company accounts and transactions have been eliminated in consolidation. The accompanying financial statements have been prepared in accordance with the requirements for interim financial statements and, accordingly, they omit disclosures, which would substantially duplicate those contained in the most recent annual report to shareholders on Form 10-KSB.The financial statements as of September 30, 2007 and 2006 are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation.The results of operations for the three months and nine months ended September 30, 2007 are not necessarily indicative of the results of a full year’s operations. The financial information as of December 31, 2006 has been derived from the audited financial statements as of that date.For further information, refer to the financial statements and the notes included in the Company’s 2006 Form 10-KSB. RECENT ACCOUNTING PRONOUNCMENTS In June 2006, the Financial Accounting Standards Board ("FASB") issued Interpretation No. 48 ("FIN 48"), Accounting for Uncertainty in Income Taxes.FIN 48 prescribes a comprehensive model for how a company should recognize, measure, present and disclose in its financial statements uncertain tax positions that the company has taken or expects to take on a tax return (including a decision whether to file or not to file a return in a particular jurisdiction).Under FIN 48, the consolidated financial statements will reflect expected future tax consequences of such positions presuming the taxing authorities’ full knowledge of the position and all relevant facts, but without considering time values.FIN 48 also revises disclosure requirements and introduces a prescriptive, annual, tabular roll-forward of the unrecognized tax benefits.The Company adopted the provisions of FIN 48 on January 1, 2007.The implementation of FIN 48 did not impact the Company’s consolidated financial statements. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157 ("FAS 157"), “Fair Value Measurements,” which provides enhanced guidance for using fair value to measure assets and liabilities. FAS 157 establishes a common definition of fair value, provides a framework for measuring fair value under U.S. Generally Accepted Accounting Principles and expands disclosure requirements about fair value measurements. FAS 157 is effective for financial statements issued in fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company is currently evaluating the impact, if any, the adoption of FAS 157 will have on its financial reporting and disclosures. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159 ("FAS 159"), “The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115.” FAS 159 allows companies to report selected financial assets and liabilities at fair value. The changes in fair value are recognized in earnings and the assets and liabilities measured under this methodology are required to be displayed separately in the balance sheet. The main intent of the Statement is to mitigate the difficulty in determining reported earnings caused by a “mixed-attribute model” (or reporting some assets at fair value and others using a different valuation attribute such as amortized cost). The project is separated into two phases. This first phase addresses the creation of a fair value option for financial assets and liabilities. A second phase will address creating a fair value option for selected non-financial assets and liabilities. FAS 159 is effective for all financial statements issued for fiscal years beginning after November 15, 2007. The Company is currently evaluating the impact, if any, the adoption of FAS 159 will have on its financial reporting and disclosures. 8 Table of Contents NOTE 2 – CRITICAL ACCOUNTING POLICIES
